DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is rendered indefinite because it is unclear if the K/Zn ratio is based on weight, moles, volume, etc.
The phrase "a ratio of the alkyl (meth)acrylate unit having an alkyl group with 4 or more carbon atoms in the pressure sensitive adhesive polymer is in a range of 50 wt% to 70 wt%" renders claim 5 indefinite because a ratio is the quotient of two terms but the claim only recites one - i.e. the alkyl (meth)acrylate unit having an alkyl group with 4 or more carbon atoms.

Claim Language
For the purpose of examination, the ratio in claim 4 is taken to be based on weight and the ratio in claim 5 is taken to be the amount (by wt) of the alkyl (meth)acrylate unit having an alkyl group with 4 or more carbon atoms to the total  weight of the resin.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asatsu et al. (WO 2017-110077 A1).

	Asatsu et al. is directed to a pressure sensitive adhesive for forming an adhesive layer on an optical film, such as a polarizer (1st two paragraphs of description, page 2 of translation).  The pressure sensitive adhesive comprises a (meth)acrylic resin, a crosslinking agent, and a silane (paragraph bridging pages 2-3).  A release film may be laminated to the pressure sensitive adhesive film (paragraph bridging pages 8-9).  The gel fraction of the pressure sensitive adhesive is preferably 70 to 85% (4th full paragraph on page 9).  The pressure sensitive adhesive may contain an ionic anti-static agent (3rd full paragraph on page 8).  The storage elastic modulus of the pressure sensitive adhesive is within the range of 0.1 to 5 MPa at 23 to 80 oC (3rd full paragraph on page 9).
	In the embodiment of Example 1, the (meth)acrylic resin comprises 56.5 parts by wt of butyl acrylate, 30 parts methyl acrylate, 3 parts 2-hydroxyethyl acrylate, 0.5 parts 5-hydroxypentyl acrylate, and 10 parts phenoxyethyl acrylate (Table 1).  Butyl acrylate reads on an alkyl (meth)acrylate having an alkyl group of 4 carbon atoms; methyl acrylate reads on an alkyl (meth)acrylate having an alkyl group of 1 carbon atom (thus also satisfying the limitations of claim 6), 2-hydroxyethyl acrylate and/or 5-hydroxypentyl acrylate read on polar functional-group containing monomers, and phenoxyethyl acrylate reads on an aromatic group-containing monomer.  The (meth)acrylic resin of Example 1 has about 53 parts by weight of methyl acrylate per 100 parts butyl acrylate.
	While Asatsu et al. is silent regarding the 90o room-temperature peel force on a glass substrate measured at a peel rate of 300 mm/min as recited in claims 1 and 16, The (meth)acrylic resin used in the pressure sensitive adhesive of Asatsu et al. is composed of the same oC (i.e. room temperature) should be within the range of 0.5 to 10 N (i.e. about 50-1000 gf) (paragraph bridging pages 14-15), it would have required no more than routine experimentation and ordinary skill to determine a workable value for 90o room-temperature peel force on a glass substrate measured at a peel rate of 300 mm/min.  One of ordinary skill in the art would expect this workable value would satisfy the limitations of claims 1 and 16 since the adhesive is designed to serve the same purpose as that of the instant invention.
	Regarding claim 5, the (meth)acrylic resin of Example 1 contains 56.5 wt% of butyl acrylate.
	Regarding claim 7, phenoxyethyl acrylate reads on the monomer represented by Formula 1 in the claim wherein: R6 is hydrogen, A is the alkyl group -C2H4-, n is 1, Q is -O-, and P is -C6H5.
	Regarding claim 9, 5-hydroxypentyl acrylate reads on a hydroxyalkyl (meth)acrylate having an alkyl group with a carbon number of 5.


Claim Rejections - 35 USC § 103
Claims 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asatsu et al. (WO 2017-110077 A1).
	Asatsu et al. teach or suggest all the limitations of claims 8, 10, and 17, as outlined above, except for illustrating: (i) a (meth)acrylic resin wherein the phenoxyethyl acrylate is 20-45 parts by wt per 100 parts of butyl acrylate, and (ii) a (meth)acrylic resin wherein a hydroxy acrylate is 20-45 parts by wt per 100 parts of butyl acrylate, and (iii) a pressure sensitive adhesive layer having a storage elastic modulus of 0.06 to 0.2 MPa at 23 oC.
	Regarding the first difference, the (meth)acrylic resin of Example 1 comprises about 18 wt parts phenoxyethyl acrylate per 100 parts of butyl acrylate.  The courts have held that a prima facie case of obviousness exists where a claimed range or amount are close to the prior art.  See MPEP 2144.05 I.
	Likewise regarding the second difference, the (meth)acrylic resin of Example 1 comprises about 0.9 parts 5-hydroxypentyl acrylate and about 5.3 parts 2-hydroxyethyl acrylate per 100 parts of butyl acrylate.  Again, the courts have held that a prima facie case of obviousness exists where a claimed range or amount are close to the prior art.
	Regarding the third difference, Asatsu et al. teach that their adhesive layer has a storage elastic modulus of 0.1 to 5 MPa in a temperature range of 23 to 80 oC (3rd full paragraph on page 9) - a range that overlaps the range recited in claim 17.  The courts have held that a prima facie case of obviousness exists where claimed ranges overlap ranges disclosed by the prior art.  See MPEP 2144.05 I.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Asatsu et al. (WO 2017-110077 A1) in view of Shuto et al. (US 2005/0285286 A1).
	Asatsu et al. teach or suggest all the limitations of claims 3 and 4, as outlined above, except for the use of a polarizer formed from polyvinyl alcohol containing potassium and zinc in the ratio recited in claim 4.  However, the polarizer of Asatsu et al. is formed from polyvinyl alcohol (8th full paragraph on page 9).
	Shuto et al. is directed to a polyvinyl alcohol polarizer having a high resistance to humidity (paragraph 0007).  The polarizer comprises a zinc-containing polyvinyl alcohol-based film containing iodine and potassium iodide with a zinc content/potassium content, by weight, of 0.05 to less than 0.4 (paragraph 0010-0011).  This is equivalent to a ratio of K/Zn of 2.5 to 20.
	It would have been obvious to one of ordinary skill in the art to use the polarizer of Shuto et al. in the invention of Asatsu et al. to yield a product having increased resistance to humidity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787